Stiles, J.
[dissenting).-—It seems to me that the court has erred in its treatment of this case by an unnecessary attempt at construction. To my mind § 426 is complete in itself. If no exceptions are filed, judgment is to be entered as upon the verdict of a jury, and execution issues; but if the last part of the section be taken to mean that before judgment the same proceeding may be had upon the award as may be taken to set aside a verdict (which is not admitted) confusion ensues. The proceeding to be taken to get rid of a verdict is to move for a new trial in the same court before another jury. But the terms of §§ 128 and 129 preclude this. The exceptions are laid before another tribunal, which sits as a court of review, and upon discovering error it may (which I interpret must) refer the case back to the arbitrators, directing the amendment of the award forthwith. If there is failure to secure the correction in this manner, the court becomes possessed of the case and determines it, if it can, from what is reported to it; otherwise the whole proceeding fails. But accoi’ding to the decision of the majority, this case must now go back to the court below for a trial upon new evidence, before a jury probably, which is not at all what the parties stipulated for.
I hold the conclusion of the court below to have amounted to a final determination of the arbitration, because the stipulation was to submit the case to two men who should choose a third, and one of the three was found to have been disqualified to sit as an arbitrator at all. The court also found that there were errors both of law and fact in the award; and had there been competent arbitrators it would have been its duty to refer the award back to them for correction. But the disqualification of one arbitrator left it impossible to refer, and the court became possessed of the case and empowered to proceed to its determination. It did then determine it by setting aside the entire award and *212ordering the costs taxed to Cummings, which is the judgment appealed from. Now Cummings had the award, and it seems to me that when that award is totally set aside, and the costs are taxed to the formerly successful party - that ought to be enough to show that the court was about through with the case, although there is no formal statement that nothing is found to be due from one party to the other.